DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/21/2021.
Claims 8 – 15 have been canceled by the applicant.
Claims 1 – 7 and 16 - 18 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1 - 7 and 16 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 10, 13 and 20 of U.S. Patent No. 10451658. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (1 – 3, 10, 13 and 20). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.
16/590827
1.    A dead front connector comprising: an electrical coupling configured to electrically connect a power cable to a device; a first indicator and a second indicator; and a voltage testing circuit configured to test a voltage between the power cable and the device, the voltage testing circuit including a controller powered by the voltage, the controller configured to measure the voltage and cause illumination of the first indicator when the voltage is within a first voltage range and to cause illumination of the second indicator when the voltage is within a second voltage range.
5.    The dead front connector    of claim    1, further comprising a voltage tap.

6.    The dead front connector of claim 5, wherein the voltage testing circuit is permanently affixed to the voltage tap.

7.    The dead front connector of claim 5, wherein the voltage testing circuit is selectively removable from the voltage tap.

16.    The dead front connector of claim 14, wherein the controller is further configured to compare the measured voltage to a predetermined threshold and output the control signal when the measured voltage is above the predetermined threshold.

17.    The dead front connector of claim 15, wherein the controller is further configured to compare the 
18.    The dead front connector of claim 1, wherein the indicator is a light-emitting diode.

10451658
   1.  A dead front connector comprising: an electrical coupling configured to electrically connect a power cable to a device; a voltage tap configured to allow testing for a presence of a voltage between the power cable and the device; and a voltage testing circuit placed within the voltage tap, the voltage testing circuit including an indicator configured to illuminate when the voltage is above a predetermined threshold. 


 
   




 2.  The dead front connector of claim 1, wherein the voltage testing circuit is permanently affixed to the voltage tap. 

 
    3.  The dead front connector of claim 1, wherein the voltage testing circuit is selectively removable from the voltage tap. 


 
  
   




 10.  The dead front connector of claim 9, wherein comparator outputs an indicator voltage to the indicator when the capacitor voltage of the second capacitor is above the predetermined threshold. 
 
    


 
    


13.  The dead front connector of claim 12, wherein the controller is 
further configured to compare the measured voltage to a plurality of voltage ranges and output the control signal to the indicator based on the comparison. 
    
  20.  The testing circuit of claim 18, wherein the indicator is a 
light-emitting diode. 


Response to Arguments
Applicant’s arguments, see page 4,section II., filed 03/21/2022, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1 – 5, 7 – 11 and 18 has been withdrawn. 
Applicant has not filed a terminal disclaimer for U.S. Patent No. 10451658.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/         Primary Examiner, Art Unit 2858